The Judge

charged the jury as to the design to effect death, the same as he did at the same term in Qlarlds case.
The prisoner was convicted of murder.
September 27, 1851, the prisoner was put to the bar for sentence, with three others convicted of homicide.
The district attorney rose and 'said: “ It is now my duty to call for the judgment of the court upon James Sullivan.”
*279SEUTEHCE OE DEATH HPOE SHLlTVAKr.
The judge, addressing Sullivan, said: “And now, the last act in the painful.spectacle which is this day presented, is upon us. It is, indeed, a melancholy spectacle. Eight persons have been arraigned at this term for murder. Five of you have been convicted, and upon three of you the.last punishment known to our law is denounced. All of you owe your crimes to your indulgence in the ruinous habit of intoxication. All of you are foreigners, who have sought our soil, that you might enjoy the benefit of our free institutions; and in return for the protection which our laws so freely offer to you, you violate them without scruple, and apparently without remorse, even unto the shedding of blood. The preservation of peace, and good order among us, and the security of human life, admonish us, in a peculiar manner, under such circumstances, sternly and rigidly to enforce the law upon you. You, Sullivan, in particular, can entertain no well grounded hope of any remission of your sentence. In your fit of intoxication and anger, without provocation, you assaulted your wife, and drove her from your presence. You endangered your children, and disturbed the peace and quiet of others, whose misfortune it was to live near you. Your victim interfered no farther than was necessary, or than he had a right to do, to put a stop to your disorderly and unlawful behavior. You, who were alone to blame, thus far—your wife and your female domestic, who had alike fled with your children to others for protection against your violence—immediately assaulted him, and it was with difficulty, and only by timely assistance, that he was able to escape your united attack. You then armed yourself, and waylaid, him; and when he approached you, for aught you knew, with a most peaceful purpose, you stabbed him, not once only, but twice and thrice; and you fiinished the picture by attempting, on your trial, to fasten the consequences of your crime upon your wife, that you might save the life which has been forfeited to the offended laws of the country. Under these circumstances, I bid you prepare for the death which speedily awaits you, and that you well and profitably use the time that may he left you. The sentence of the court is, that on Friday, the 21st day of November next, you be *280hung hy the neck until you he dead, and may God have mercy upon you.
The prisoner fervently responded, Amen.
The sheriff stood beside Sullivan, and the death warrant, as in the other cases, was read and handed to him.
The prisoner’s wife, who was present with an infant in her arms, wept audibly during the passing of the sentence, and the solemn ceremony of the reading of the death warrant.